UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7942



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BERNARD DONNELL SHERRILL, a/k/a Nard,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Terrence W. Boyle, Chief
District Judge. (CR-95-5; CA-98-444-3)


Submitted:   July 30, 2004                 Decided:   August 23, 2004


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Bernard Donnell Sherrill, Appellant Pro Se.      Gretchen C. F.
Shappert, United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Bernard Donnell Sherrill appeals the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion and

denying his motion to amend the § 2255 motion, and a subsequent

order denying his motion for reconsideration.*             An appeal may not

be taken from the final order in a § 2255 proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).        A certificate of appealability will

not   issue    absent   “a   substantial    showing   of   the   denial   of   a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,


      *
      We initially remanded this case to the district court for a
determination as to whether Sherrill could show good cause or
excusable neglect with respect to his untimely notice of appeal.
See United States v. Sherrill, 2002 WL 704673 (4th Cir. Apr. 24,
2002) (unpublished). The district court found that Sherrill had
shown excusable neglect to justify the late filing. We remanded to
the district court a second time for a determination as to whether
Sherrill filed his motion for reconsideration within ten days of
the entry of judgment.    See United States v. Sherrill, 2003 WL
21983723 (4th Cir. Aug. 21, 2003) (unpublished).      The district
court has concluded that Sherrill submitted his motion for
reconsideration within ten days of the entry of judgment. Because
we do not find this factual determination clearly erroneous, United
States v. Gypsum, 333 U.S. 364, 395 (1948), we conclude that we
have jurisdiction over Sherrill’s appeal of both the underlying
denial of Sherrill’s § 2255 motion and the denial of his motion for
reconsideration.

                                    - 2 -
252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Sherrill has not made the requisite

showing.

           Accordingly,       while   we   grant    Sherrill’s     motion   for

permission   to   file   an    oversized       informal   brief,   we   deny   a

certificate of appealability and dismiss the appeal.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                     DISMISSED




                                      - 3 -